—Order unanimously re*1002versed on the law without costs and petition granted, in accordance with the following Memorandum: On the record before us, the only issue raised by respondent’s demand for arbitration is whether offsets contained in her uninsured motorist endorsement are enforceable. Because this is an issue of contractual interpretation, which is not an arbitrable dispute under the insurance policy, petitioner is entitled to a stay of arbitration without prejudice to respondent’s right to make an appropriate demand in the future (see, Matter of Kansas City Fire & Mar. Ins. Co. [Barnes], 115 AD2d 311; see also, Nationwide Mut. Ins. Co. v Figliomeni, 147 AD2d 942). (Appeal from Order of Supreme Court, Monroe County, Boehm, J.—Arbitration.) Present—Callahan, J. P., Denman, Balio, Lawton and Lowery, JJ.